Citation Nr: 1332950	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  A Board hearing was held in October 2011.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she injured her back in service and that she has continued to suffer low back problems since.  She is currently diagnosed with mild degenerative disc disease and seeking treatment for low back pain, as confirmed by VA treatment records.  In July 2010, the Veteran's ex-husband submitted a statement indicating that when his then-wife was in service, he received a call from the infirmary informing him that she had fallen on her back and was in the hospital.   Under these circumstances, the Board finds that a VA examination with opinion is necessary to assist the Veteran with her appeal.

Additionally, the Veteran testified that there may be outstanding private treatment records.  As such records may be pertinent to her claim, they must be obtained.

Further, in a May 2011 rating decision, the RO denied entitlement to service connection for PTSD.  In July 2011, the Veteran filed a notice of disagreement.  Since a notice of disagreement has been submitted with respect to this issue, a statement of the case should be issued.  See Manlincoln v. West, 12 Vet. App. 238 (1999).  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue a statement of the case on the issue of entitlement to service connection for PTSD.  The RO should advise the Veteran of the need to timely file a substantive appeal to perfect appellate review.

2.  With regard to the low back issue, the RO should take appropriate action to obtain and associate with the claims file all outstanding treatment records, to specifically include private records from Florida South dated in either 1982 or 1983, and any VA treatment records since November 2012.

3.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

For each identified low back disability, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was manifested during service or otherwise caused by the Veteran's service, to include an injury therein.  

Please furnish a rationale for the opinion with specific discussion as to whether examination and/or special testing reveals any low back disability(ies) which are suggestive of injury to the back as claimed by the Veteran.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the low back issue on appeal should be readjudicated.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

